Portfolio and Performance Review The Swiss Helvetia Fund, Inc. Date: June 25, 2015 Stefan Frischknecht, CFA Fund Manager Agenda Source: Schroders nCase for Swiss equities nPerformance nPortfolio positioning nOutlook nConclusion nQ & A nAppendix 1 Switzerland leading in global competitiveness Top position maintained for several consecutive years 2 Source: World Economic Forum, Global Competitiveness Report 2014-15; report includes rankings for 144 economies. Swiss stocks also leading in global competitiveness Very high percentage of Swiss index members are global leaders Source: Schroders 3 Name Global rank within market Market Nestle 1 Food Novartis 2 Drugs Roche 1 Diagnostics UBS 1 Wealth management ABB 2 Power transmission / distribution Richemont 1 Jewelry Syngenta 1 Crop protection Swiss Re 2 Reinsurance LafargeHolcim 1 Cement Givaudan 1 Flavours / fragrance Adecco 1 Staffing Swatch 1 Watches SGS 1 Inspection / testing Transocean 1 Ocean drilling rigs 70% of blue chip stocks on the Swiss Market Index (“SMI”) are ranked first or second within their markets on a global basis Approx. 40% of Swiss mid caps, too Global leadership in profit margins 4 Source: Schroders, Bloomberg, December 31, 2014 Thanks in large part to top market positions, Swiss profit margins are high Swiss equities have an outstanding track record 5 Source: Bloomberg, performance in USD, May 31, 2015 Performance difference: 3.7% p.a. Swiss Equities: 11.1 % p.a.in USD MSCI World All Country Total Return Index: 7.4% p.a. in USD Swiss stocks significantly outperformed global stocks over past approx. 25 years Other factors that help explain outperformance 6 nLow taxes nLow interest rates nLow debt / GDP ratio nStable political system nHighly skilled labour force nLeadership in innovation (highest density of patents per capita)* Source: Schroders, * Innovation Union Scoreboard 2011 (EU) Apart from global leadership, Swiss domiciled companies benefit from: Performance For Q1 2015 and ytd 2015 Net Asset Value Performance 8 NAV and price performance in USD Performance in USD % H2 2014 YTD 2015 Since July 1, NAV (US GAAP) as per quarterly filings -7.78 SWZ NAV as published* -7.43 Swiss Performance Index, SPI -6.06 Difference NAV as per quarterly filings -1.72 -0.21 -2.11 Source: Schroders, Citi for fund performance and Bloomberg for Index performance; year-to-date performance as at May 31, 2015 Performance in USD % H2 2014 YTD2015 Since July 1, Share price SWZ -8.91 Swiss Performance Index, SPI -6.06 Difference -2.85 -0.84 -3.94 Share price * published e.g., on Bloomberg Approximate performance components: Since take-over (July 1, 2014 - May 31, 2015) 9 Source: Schroders, Citi for Fund performance and Bloomberg for Index performance 0.9% -0.7% -1.9% -0.4% -2.1% Portfolio positioning Portfolio positioning ICB classification 11 Source: Schroders, Citi, Bloomberg, May 31, 2015 Top Ten holdings absolute Portfolio positioning As per 31 May 2015 12 Source: Schroders, May 31, 2015 Name Absolute weight Novartis 14.60% Roche 11.94% Nestlé 11.61% Lindt & Sprüngli 4.61% Syngenta 3.64% Burckhardt Compression 3.09% UBS 2.87% Richemont, Cie. Fin 2.62% Swatch (Registered) 2.55% Credit Suisse 2.55% Total 60.08% Top relative weights Name Relative weight Lindt & Sprüngli +3.8% Burckhardt Compression +2.8% Tecan +2.2% Swatch (Registered) +2.1% Logitech +2.1% Zurich Insurance -3.4% Roche -3.5% ABB -3.6% Novartis -5.1% Nestlé -6.9% Portfolio characteristics Portfolio positioning Moderate value tilt, high balance sheet quality, clear small & mid cap bias 13 Source: Bloomberg consensus estimates, Schroders, May 31, 2015 Swiss Performance Index Swiss Helvetia Fund P/E 2015e 19.3x 18.3x P/E 2016e 17.6x 16.6x P/B 4.4x 4.3x Net debt / equity 34.3% 14.6% Goodwill / equity 35.2% 29.6% Small & Mid Cap wgt 15.5% 40.1% Risk measures 31.05.2015 Portfolio positioning Key statistical measures 14 Source: Schroders, Charles River, Prism, May 31, 2015 Swiss Helvetia Fund Tracking error 2.7% Beta Relative VaR (95%) 1.3% Volatility 9.9% Active share 44.0% Portfolio turnover Swiss Helvetia Fund Turnover in % of AuM Q1 2015 12% Turnover in % of AuM YTD 2015 19% Turnover calculation method: (Buys + Sells) / (average AuM) Outlook Investment Outlook No change nStock market valuations have become more expensive nBut equity markets likely to benefit further from attractive / increasing dividends nWe believe that Swiss equities will be among the best performing equity markets long - term - thanks to its global leaders - which has over past 10 years led to superior earnings growth (which is likely to persist) - in spite of strong Swiss franc (CHF overvalued; earnings impact limited to 2015 financial year) nSimultaneously, investors need to be aware of shorter - term risks / volatility (due to geopolitics, central banks, economic data, contagion from other asset classes, etc.) 16 Source: Schroders. Views expressed are those of the Fund’s portfolio management team Investment Outlook Global comparison of dividend yield versus government bond yield 17 Investment Outlook 18 Source: LHS: Goldman Sachs Global Investment Research, January 2015 % of issuers where dividend yield exceeds corporate bond yield (iBoxx bond index) nOur view is that equity valuations are not cheap in absolute terms nHowever, they should continue to move higher in “search of yield” Investment Outlook Global comparison of earnings expecations 19 Source: Bloomberg, May 31, 2015, all earnings converted into US dollars Real GDP growth (q/q)1 Real GDP since the crisis2 Index 2007 q4 100 Investment Outlook 20 Blue dotted line is average path of real GDP after a non-financial crisis.
